Citation Nr: 0014149	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  93-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
from November 12, 1991, through November 6, 1996.

2. Entitlement to an evaluation in excess of 50 percent for 
PTSD as of November 7, 1996.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to 
September 1965.

The instant appeal arose from a February 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which granted a claim for service 
connection for PTSD and assigned a 10 percent disability 
evaluation.  An increased rating, to 30 percent, was granted 
for the veteran's service-connected PTSD in a July 1993 
rating decision.  This case was remanded by the Board of 
Veterans' Appeals (Board) in October 1995.  An increased 
rating, to 50 percent, was granted for the veteran's service-
connected PTSD in a March 1998 rating decision.

In September 1998 the Board denied the claim for increase.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In November 1999, the VA 
General Counsel and the veteran's attorney filed a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).  The parties requested that the Court vacate the 
Board's September 1998 decision and remand the matter so that 
the Board could provide further reasons and bases for certain 
aspects of its decision and so that further development could 
be performed.  The Court granted the Joint Motion in November 
1999 and remanded the case to the Board.  

The issue in this case has previously been characterized in 
terms of entitlement to an increased rating.  Recently, 
however, the Court indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later claims for increased ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Inasmuch as the 
veteran's claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issues on appeal 
as set forth on the preceding page.

Based on numerous medical and lay statements indicating that 
the appellant is unemployable due to his mental disability, 
the Joint Motion also found that he has a pending claim for a 
total disability rating based on individual unemployability.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


REMAND

The appellant contends, in substance, that his service-
connected PTSD is more severe than the assigned disability 
evaluations suggest; therefore, he believes that increased 
ratings are warranted.  

The Joint Motion stated that a remand was necessary for a new 
examination to assess the current severity of the service-
connected PTSD which included providing the examiner with the 
claims folder.  

The Joint Motion also stated that a remand was required in 
order to attempt to develop certain medical evidence, 
including "medical records from the VAMC in Chillicothe, 
Ohio from 1970 as well as any later records not already 
associated with the claims file" and "any medical records 
from Dr. Walsh and the 'Prestera Center' in Huntingdon, [West 
Virginia] from the summer of 1993."  The Board notes that W. 
Bruce Walsh, Ph.D., was listed as a vocational expert for the 
Social Security Administration (SSA) Office of Hearings and 
Appeals and apparently was requested to give testimony as a 
vocational expert during the veteran's August 29, 1996, 
hearing before the SSA's administrative law judge in 
connection with the veteran's ultimately successful case for 
SSA disability benefits.  The Board also notes that the 
veteran applied to participate in the VA's vocational 
rehabilitation program in April 1998.

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claim and that his failure to report for the examination may 
result in his claim for increase being disallowed.  38 C.F.R. 
§ 3.655(b) (1999).  The veteran is further advised that the 
duty to assist is not a "not always a one-way street".  He 
should assist the RO, to the extent possible, in the 
development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

The Board notes that it will defer the Joint Motion request 
to provide additional reasons and bases for the decision to 
attribute symptomatology to nonservice-connected mental 
disorders rather than to the service-connected PTSD and for 
the decision to deny an increased rating for PTSD on an 
extraschedular basis pending the development requested in 
this remand.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  In particular, 
the RO should make an effort to ensure 
that the following records of treatment 
have been obtained for review:

a.  All inpatient and outpatient 
treatment records from the VAMC in 
Chillicothe, Ohio from 1970 to the 
present;

b.  Any pertinent VA records 
developed since February 1997;

c.  Any pertinent medical records 
from W. Bruce Walsh, Ph.D., of 
Columbus, Ohio, including 
transcripts of any August 1996 SSA 
hearing testimony, which may be in 
his control or may be under the 
control of the SSA; and

d.  Any pertinent medical records 
from the 'Prestera Center' in 
Huntingdon, West Virginia from the 
summer of 1993.

Any additional evidence received should 
be associated with the claims folder.

2.  The RO should obtain and associate 
with the claims folders the veteran's 
complete VA vocational rehabilitation 
folder and counseling records.

3.  Once the above-requested records have 
been obtained and associated with the 
claims folders, the RO should schedule 
the veteran for an appropriate 
examination for the purpose of 
ascertaining the current severity of his 
PTSD and addressing the impact of his 
PTSD on his employability.  The examiner 
is specifically requested to:

a.  Ascertain to what extent his 
service-connected PTSD adversely 
affects his employability; and

b.  Indicate any symptomatology 
attributable to nonservice-connected 
mental disorders rather than to the 
service-connected PTSD.

All indicated tests should be conducted.  
The examiner should conduct a thorough 
examination of the veteran and fully 
describe the nature of any impairment 
attributable to PTSD.  The examiner 
should establish a complete differential, 
multi-axial diagnosis.  The examiner must 
assign a Global Assessment of Functioning 
Score consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
and explain what the assigned score 
represents.  The medical rationale for 
all opinions expressed must be provided.  
The claims folder should be made 
available for the examiner's review.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims, including addressing the claims 
for increase on an extraschedular basis.  
In rating the veteran's PTSD, the RO 
should consider and apply the more 
favorable of the old or amended rating 
criteria.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 et seq. (1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  In 
addition, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999) as the veteran has, in essence, 
appealed the issue of determination of 
the initial rating.  If any of the 
benefits sought remain denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  The 
SSOC should address the issues as disagreements with the 
original rating award.  See Fenderson v. West, 12 Vet. App. 
at 132.  No action is required by the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




